UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2010 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. EXPLANATORY NOTE This Report on Form 6-K/A amends and restates in its entirety the Report on Form 6-K furnished to the Securities and Exchange Commission on August 10, 2010 by Paragon Shipping Inc. (the “Company”) solely to remove the language that incorporated by reference the Report on Form 6-K into the Company’s Registration Statement on Form F-3 (Registration No. 333-164370) (the “Registration Statement”). No other changes have been made to the Report on Form 6-K or the press release attached thereto as Exhibit 99.1. This Report on Form 6-K/A shall not be deemed to be incorporated by reference into the Registration Statement. INFORMATION CONTAINED IN THIS FORM 6-K/A REPORT Attached as Exhibit 99.1 to this Report on Form 6-K/A is a copy of the press release of the Company dated August 9, 2010: Paragon Shipping Inc. Reports Second Quarter and Six Months Ended June 30, 2010 Results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PARAGON SHIPPING INC. Dated:September 9, 2010 By: /s/ Michael Bodouroglou Name: Michael Bodouroglou Title: Chief Executive Officer and Interim Chief Financial Officer Exhibit 99.1 PARAGON SHIPPING INC. REPORTS SECOND QUARTER AND SIX MONTHS ENDED JUNE 30, 2010 RESULTS ATHENS, Greece, August 9, 2010 - Paragon Shipping Inc. (NYSE: PRGN), or the Company, a global shipping transportation company specializing in drybulk cargoes and containers, announced today its results for the second quarter and six months ended June 30, 2010. Commenting on the results, Michael Bodouroglou, Chairman and Chief Executive Officer of Paragon Shipping, stated, “We are pleased to announce another set of profitable quarterly results. The successful execution of our chartering and operating strategy, coupled with a disciplined approach to control costs has allowed Paragon to deliver strong financial results despite the continued challenging market conditions.” Mr. Bodouroglou concluded, “In the first half of 2010, a particularly active period for Paragon, we have consistently implemented our business strategy for growth, fleet renewaland diversification. Specifically we entered into contracts to build four Handysize and three Kamsarmax drybulk carriers and acquired a 2009 built Panamax drybulk carrier. We also initiated our fleet diversification into the containership sector with the negotiations for the acquisition of two high specification 2010 built 3,400 TEU vessels. At the same time we entered into a number of fixed rate period time charter contracts, which resulted in securing a substantial portion of our fleet capacity for the next twenty four months and beyond. As a result, we believe Paragon is well positioned, both operationally and financially, to create value for our shareholders and continue paying dividend.” Second Quarter 2010 Financial Results: Time charter revenue for the second quarter of 2010 was $29.5 million, compared to $42.3 million for the second quarter of 2009. The Company reported net income of $7.3 million, or $0.14 per basic and diluted share for the second quarter of 2010, calculated on 49,481,540 weighted average number of basic and diluted shares outstanding for the period and reflecting the impact of the non-cash items discussed below. For the second quarter of 2009, the Company reported net income of $15.8 million, or $0.48 per basic and diluted share, calculated on 32,816,789 weighted average number of basic and diluted shares. Excluding all non-cash items described below, adjusted net income for the second quarter of 2010 was $6.7 million, or $0.13 per basic and diluted share. This compares to adjusted net income of $16.6 million, or $0.50 and $0.51 per basic and diluted share respectively, for the second quarter of 2009. Please refer to the table at the back of this press release for reconciliations of GAAP net income to non-GAAP adjusted net income and GAAP earnings per share to non-GAAP adjusted earnings per share. EBITDA was $17.5 million for the second quarter of 2010, compared to $27.2 million for the second quarter of 2009. This was calculated by adding to net income of $7.3 million for the second quarter of 2010, net interest expense and depreciation that in the aggregate amounted to $10.2 million for the second quarter of 2010. Adjusted EBITDA, excluding all non-cash items described below, was $16.2 million for the second quarter of 2010, compared to $27.3 million for the second quarter of 2009. Please see the table at the back of this release for a reconciliation of EBITDA and Adjusted EBITDA to net income. The Company operated an average of 11.0 vessels during the second quarter of 2010, earning an average time charter equivalent rate, or TCE rate, of $29,054 per day, compared to an average of 12.0 vessels during the second quarter of 2009, earning an average TCE rate of $36,833 per day. Please see the table at the back of this release for a reconciliation of TCE rates to time charter revenue. Total adjusted operating expenses for the second quarter of 2010 were $7.6 million, or approximately $7,618 per day, including vessel operating expenses, management fees, general and administrative expenses and drydocking costs, but excluding $2.4 million of share-based compensation for the period. For the second quarter of 2009, total adjusted operating expenses were $6.6 million, or approximately $6,005 per day, including vessel operating expenses, management fees, general and administrative expenses and drydocking costs, but excluding $0.2 million of share-based compensation. Second Quarter 2010 Non-cash Items The Company’s results for the three months ended June 30, 2010 included the following non-cash items: § Non-cash revenue of $2.4 million and depreciation expense of $0.7 million associated with below market time charters attached to vessels acquired, which increases net revenue (amortized over the remaining period of the time charter) and increases depreciation expense (amortized over the remaining useful life of the vessel). These non-cash items contributed an aggregate of $1.7 million to net income, or $0.03 to basic and diluted earnings per share, for the three months ended June 30, 2010. § An unrealized gain from interest rate swaps of $1.4 million, or $0.03 per basic and diluted share, for the three months ended June 30, 2010. § Non-cash expenses of $2.4 million, or $0.05 per basic and diluted share, relating to the amortization for the three months ended June 30, 2010, of the compensation cost recognized for non-vested share awards issued to executive officers, directors and employees. In the aggregate, these non-cash items increased net income by $0.6 million, or $0.01 to earnings per basic and diluted share, for the three months ended June 30, 2010. Dividend Declared The Company’s Board of Directors declared a quarterly dividend of $0.05 per share with respect to the second quarter of 2010, payable on or about August 30, 2010 to shareholders of record as of the close of business on August 16, 2010. Recent Fleet Developments The Company entered into agreements to acquire two 3,400 TEU newly built containerships from their builder Howaldtswerke-Deutsche Werft GmbH, Germany at a price of €40.0 million per vessel. On July 30, 2010, the Company took delivery of the Box Voyager. The second containership will be named “Box Trader” and is expected to be delivered to the Company within August 2010. Both vessels have been contracted on a fixed rate period time charter term of 24 months (plus / minus 45 days) with CSAV Valparaiso Chile at a gross daily charter rate of $20,000 per vessel, with delivery dates starting from the middle of August and through the first week of September 2010. On July 5, 2010, the Company entered into a Memorandum of Agreement for the sale of the M/V Clean Seas to an unrelated third party for $23.5 million less 3.5% commission. Under the terms of the Memorandum of Agreement the vessel is to be delivered to its new owner between September 1, 2010 and October 31, 2010. The exact delivery date is to be determined by the Seller. The M/V Clean Seas has a carrying value of $22.5 million as of June 30, 2010. On July 8, 2010, the Company took delivery of the M/V Dream Seas, a 75,151 dwt 2009-built Panamax bulk carrier. The M/V Dream Seas has been time chartered to Intermare Transport GMBH, a leading German based commodities trading house, for a minimum 35 months and maximum 37 months at a gross daily time charter rate of $20,000. The time charter was commenced on July 9, 2010 and will expire between May and August 2013. Time Charter Coverage Update Pursuant to its time chartering strategy, Paragon Shipping Inc. mainly employs vessels under fixed rate time charters for periods ranging from one to five years. Assuming all charter options are exercised, after taking into consideration the sale of M/V Clean Seas and the acquisition of the Box Voyager and the Box Trader but excluding the newbuilding vessels which are under construction, the Company has secured under such contracts 100%, 98% and 56% of its fleet capacity in the remainder of 2010, in 2011 and in 2012, respectively. Cash Flows For the six months ended June 30, 2010, the Company generated net cash from operating activities of $28.7 million, compared to $43.5 million for the six months ended June 30, 2009. For the six months ended June 30, 2010, net cash used in investing activities was $38.4 million and net cash used in financing activities was $50.6 million. For the six months ended June 30, 2009, net cash used in investing activities was $40.0 million and net cash used in financing activities was $33.3 million. Six months ended June 30, 2010 Financial Results: Time charter revenue for the six months ended June 30, 2010 was $60.9 million, compared to $83.9 million for the six months ended June 30, 2009. The Company reported net income of $16.5 million, or $0.32 per basic and diluted share for the six months ended June 30, 2010, calculated on 49,481,532 weighted average number of basic and diluted shares outstanding for the period and reflecting the impact of the non-cash items discussed below. For the six months ended June 30, 2009, the Company reported net income of $35.0 million, or $1.17 per basic and diluted share, calculated on 29,962,927 weighted average number of basic and diluted shares. Excluding all non-cash items described below, adjusted net income for the six months ended June 30, 2010 was $14.8 million, or $0.29 per basic and diluted share. This compares to adjusted net income of $31.3 million, or $1.04 per basic and diluted share for the six months ended June 30, 2009. Please refer to the table at the back of this press release for reconciliations of GAAP net income to non-GAAP adjusted net income and GAAP earnings per share to non-GAAP adjusted earnings per share. EBITDA was $37.1 million for the six months ended June 30, 2010, compared to $59.0 million for the six months ended June 30, 2009. This was calculated by adding to net income of $16.5 million for the six months ended June 30, 2010, net interest expense and depreciation that in the aggregate amounted to $20.6 million for the six months ended June 30, 2010. Adjusted EBITDA, excluding all non-cash items described below, was $34.0 million for the six months ended June 30, 2010, compared to $54.0 million for the six months ended June 30, 2009. Please see the table at the back of this release for a reconciliation of EBITDA and Adjusted EBITDA to net income. The Company operated 11.1 vessels during the six months ended June 30, 2010, earning an average time charter equivalent rate, or TCE rate, of $29,475 per day, compared to an average of 12.0 vessels during the six months ended June 30, 2009, earning an average time charter equivalent rate of $37,004 per day. Please see the table at the back of this release for a reconciliation of TCE rates to time charter revenue. Total adjusted operating expenses for the six months ended June 30, 2010 were $14.5 million, or approximately $7,251 per day, including vessel operating expenses, management fees, general and administrative expenses and dry-docking costs, but excluding $4.8 million of share-based compensation for the period. For the six months ended June 30, 2009, total adjusted operating expenses were $13.6 million, or approximately $6,284 per day, including vessel operating expenses, management fees and general and administrative expenses and drydocking costs, but excluding $0.3 million of share-based compensation. Six months ended June 30, 2010 Non-cash Items The Company’s results for the six months ended June 30, 2010 included the following non-cash items: § Non-cash revenue of $5.3 million and depreciation expense of $1.4 million associated with below market time charters attached to vessels acquired, which increases net revenue (amortized over the remaining period of the time charter) and increases depreciation expense (amortized over the remaining useful life of the vessel). These non-cash items contributed an aggregate of $3.9 million to net income, or $0.08 to basic and diluted earnings per share, for the six months ended June 30, 2010. § Profit on sale of MV Blue Seas of $0.3 million, or $0.01 per basic and diluted share. § An unrealized gain from interest rate swaps of $2.4 million, or $0.05 per basic and diluted share, respectively, for the six months ended June 30, 2010. § Non-cash expenses of $4.8 million, or $0.10 per basic and diluted share, relating to the amortization for the six months ended June 30, 2010, of the compensation cost recognized for restricted common shares issued to executive officers, directors and employees. In the aggregate, these non-cash items contributed $1.7 million to net income, or $0.04 to earnings per basic and diluted share, for the six months ended June 30, 2010. Conference Call and Webcast: The Company’s management will host a conference call to discuss its second quarter and six months ended June 30, 2010 results on August 10, 2010 at 12:00 noon Eastern Time. Conference Call details: Participants should dial into the call 10 minutes before the scheduled time using the following numbers: 1(866) 819-7111 (from the US), 0(800) 953-0329 (from the UK) or +44 (0) 1(from outside the US). Please quote "Paragon." A replay of the conference call will be available until August 17, 2010. The United States replay number is 1(866) 247-4222; from the UK 0(800) 953-1533; the standard international replay number is +44 (0) 1and the access code required for the replay is: 55939564#. Slides and audio webcast: There will also be a simultaneous live webcast over the Internet, through the Paragon Shipping website (www.paragonship.com). Participants to the live webcast should register on the website approximately 10 minutes prior to the start of the webcast. About Paragon Shipping Inc. Paragon Shipping Inc. is an Athens, Greece-based international shipping company specializing in the transportation of drybulk cargoes and containers. The Company’s current fleet consists of twelve drybulk vessels with a total carrying capacity of 794,634 dwt and one containership with a total carrying capacity of 3,426 TEU. Cautionary Statement Regarding Forward-Looking Statement Matters discussed in this press release may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. The words "believe," "anticipate," "intends," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect," "pending" and similar expressions identify forward-looking statements. The forward-looking statements in this press release are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors, other important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand for drybulk shipping capacity, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, availability of financing and refinancing, charter counterparty performance, ability to obtain financing and comply with covenants in such financing arrangements, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other factors. Please see our filings with the Securities and Exchange Commission for a more complete discussion of these and other risks and uncertainties. Contacts: Investor Relations / Media Capital Link, Inc. Paul Lampoutis 230 Park Avenue Suite 1536 New York, NY 10169 Tel. (212) 661-7566 E-mail: paragon@capitallink.com Updated Fleet List The following tables represent our drybulk fleet and the newbuilding vessels that we have agreed to acquire, as well as our containership fleet as of August 9, 2010. Drybulk Fleet Name Type Dwt Year Built Panamax Dream Seas Panamax Coral Seas Panamax Golden Seas Panamax Pearl Seas Panamax Diamond Seas Panamax Deep Seas Panamax Calm Seas Panamax Kind Seas Panamax Total Panamax 8 Handymax Clean Seas Handymax Crystal Seas Handymax Total Handymax 2 Supramax Friendly Seas Supramax Sapphire Seas Supramax Total Supramax 2 Grand Total 12 Newbuildings that we have agreed to acquire Name Type Dwt Expected Delivery Kamsarmax Hull no. 619 Kamsarmax Hull no. 622 Kamsarmax Hull no. 624 Kamsarmax Total Panamax 3 Handysize Hull no. 604 Handysize Hull no. 605 Handysize Hull no. 612 Handysize Hull no. 625 Handysize Total Handymax 4 Grand Total 7 Containership Fleet Name TEU Dwt Year Built Box Voyager Total Container vessels we have agreed to acquire Name TEU Dwt Year Built Box Trader Total Summary Fleet Data Quarter Ended June 30, 2009 Quarter Ended June 30, 2010 FLEET DATA Average number of vessels (1) Available days for fleet (2) Calendar days for fleet (3) Fleet utilization (4) 99
